Citation Nr: 0017873	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 30 
percent disabling.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri.  

The Board notes that the veteran reported in April 1999 that 
he had headaches due to his service-connected cervical spine 
disability.  The Board construes this as an informal claim of 
entitlement to secondary service connection for headaches, 
and the matter is referred to the RO for consideration.  

REMAND

The veteran seeks an increased evaluation for his service-
connected cervical spine disability.  The Board notes that 
service connection was granted for degenerative disk disease 
and a 20 percent evaluation was assigned under Diagnostic 
Codes 5003-5290.  The effective date was October 1, 1996, and 
the determination was based on service medical records which 
showed the veteran complained of neck pain in June 1995 with 
radiation into the left arm.  A July 1995 X-ray showed 
degenerative joint disease and degenerative disc disease.  An 
MRI was noted to show severe cervical stenosis, and a 
cervical myelogram with CT scan showed C4-5 and C5-6 stenosis 
with disc herniation at C6 and C7.  The evaluation was also 
based on a VA examination in December 1996, where 
degenerative joint disease and degenerative disc disease of 
the cervical spine with severe pain was diagnosed.  Also 
diagnosed was cervical root peripheral neuropathy involving 
the left shoulder and arm.  VA X-rays found no degenerative 
joint disease.  

In August 1998, the Board granted a 30 percent evaluation for 
the veteran's degenerative disc disease of the cervical 
spine.  The Board found that the veteran's disability was 
productive of severe limitation of motion under Diagnostic 
Code 5290.  By a rating decision in August 1998, the RO 
assigned a 30 percent rating under Diagnostic Code 5290, 
effective from October 1, 1996.  The veteran's disability was 
characterized as degenerative joint disease.  

The Board notes that the veteran was examined by VA for 
disability evaluation in January 1999.  The examiner noted 
range of motion was severely limited due to pain.  The 
examiner also noted that there was 4/5 strength in the 
triceps, biceps, extensors and flexors of the left arm.  
Sensation was also noted to be decreased in the radial nerve 
distribution as well.  It was noted that the veteran's neck 
pain had associated cervical seven radiculopathy and that an 
MRI in September 1998 revealed cervical spondylolisthesis.  
The examiner indicated that the veteran was being considered 
for surgery if he failed the epidural steroid injection 
trial.  

In February 1999, the RO issued a rating decision confirming 
and continuing the currently assigned 30 percent evaluation, 
finding that there was no evidence of severe limitation of 
motion together with demonstrable deformity of a vertebral 
body from fracture.  The veteran disagreed with that decision 
in February 1999.  A Statement of the Case was issued in 
February 1999.  In April 1999, the veteran submitted his 
substantive appeal.  He stated that since 1995, he has 
experienced severe pain in his cervical spine with pain 
radiating into his left arm and chest, as well as headaches 
brought on by the lateral rotation of his neck and 
intermittent numbness in his left arm.  He indicated that 
since January 1999, the pain had increased in severity 
following his VA examination and that he currently suffered 
from a continuous headache brought on my the lateral rotation 
of his neck required for the X-ray portion of the 
examination, numbness and loss of grip strength in his left 
arm and hand.  

Because the veteran has argued that his symptoms have 
increased since the most recent VA evaluation examination, 
another examination to assess his complaints is required, to 
include a neurological evaluation.  In addition, 
consideration of functional impairment due to pain must be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Reexaminations will be 
requested when there is a need to verify the current severity 
of a disability, where there has been a material change in a 
disability, or when the current rating may be incorrect. 38 
C.F.R. § 3.327 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that where the veteran claims that a 
disability is worse than when originally rated, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  It is the opinion of the Board that 
contemporaneous and thorough VA orthopedic and neurological 
examinations should be obtained prior to deciding the issue 
on appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his cervical 
spine disability since January 1999.  
With any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
neurologist, if available, to evaluate 
the veteran's service-connected cervical 
spine disability.  The claims file and a 
copy of this remand must be provided to 
the examiner for review.  All indicated 
studies should be performed.  The 
examiner should document all neurological 
findings, and differentiate, to the 
extent possible, any manifestations 
referable solely to the veteran's 
service-connected cervical spine 
disability.  The severity and frequency 
of his attacks should be documented.  An 
opinion concerning the veteran's 
employability should also be given.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

3.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected cervical 
spine disability.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note any muscle spasms or painful 
motion.  The examiner is requested to 
completely review the claims folder prior 
to the examination, and to clearly 
differentiate all manifestations 
referable solely to the veteran's 
service-connected cervical spine 
disability.  The examiner should comment 
on any functional impairment due to the 
service-connected cervical spine 
disability including pain, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should also comment on the 
veteran's employability.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal considering all 
potentially applicable Diagnostic Codes, 
as well as any functional impairment 
experienced.   DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, or if a timely Notice of 
Disagreement is received as to any other matter, the veteran 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




